Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarland (US Patent Application Publication 2017/0197561A1).
	Re claim 1, McFarland discloses a decorative member that is attachable to an outer surface of a vehicle (see the abstract), the decorative member comprising a glass plate (230 figure 1) that has a first main surface that faces an outer side of the vehicle (the upper surface of 230 in figure 2A), and a second main surface that faces an inner side of the vehicle (the lower surface of 230 in figure 2A); and a support member (210) that is attached to at least the second main surface of the glass plate and is made of a resin material, wherein the support member is configured to be attachable to the outer surface of the vehicle.
	Re claim 2, wherein the glass plate is a tempered glass, and the first main surface of the glass plate has a compressive stress of 400 MPa or more (see paragraph 0041).
	Re claim 4, wherein the glass plate has a thickness of 2 mm or less (see paragraph 0036). 
	Re claim 5, a coating layer is formed on the second main surface of the glass plate, wherein the glass plate is transparent (see paragraph 0043).
	Re claim 6, wherein the coating layer is formed to have a design, and is configured to be visible from the outside of the vehicle via the glass plate (see paragraph 0044).
	Re claim 9, the support member is formed to be in contact with at least a portion of an end surface of the glass plate that joins the first main surface and the second main surface (as in the embodiment of figure 2B).
	Re claim 10, the glass plate and the support member are formed as a single body (as shown in figure B). 
	Re claim 11, the support member is configured to be attachable to a pillar of the vehicle (see paragraph 0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US Patent Application Publication 2017/0197561A1) in view of Notsu et al. (US Patent Application Publication 2017/0036414A1.
	McFarland discloses all the limitations of the claims, as applied above, but does not disclose the glass plate being formed by chemical strengthening a glass article having a composition containing:
	SiO2 in an amount of 60 mol% to 80 mol%,
	Al2O3 in an amount of 1 mol% to 10 mol%,
	MgO in an amount of 1 mol% to 20 mol%,
	CaO in an amount of 1 mol% to 15 mol%,
	Na2O in an amount of 10 mol% to 20 mol%, and
	K20 in an amount of 0.1 mol% to 2 mol%.
	
	Notsu a glass plate formed by chemically strengthening a glass article having such a composition (see paragraphs 0054 and 0055). 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a glass plate, such as that disclosed by McFarland, from a glass plate being formed by chemical strengthening a glass article having a composition containing:
	SiO2 in an amount of 60 mol% to 80 mol%,
	Al2O3 in an amount of 1 mol% to 10 mol%,
	MgO in an amount of 1 mol% to 20 mol%,
	CaO in an amount of 1 mol% to 15 mol%,
	Na2O in an amount of 10 mol% to 20 mol%, and
	K20 in an amount of 0.1 mol% to 2 mol%;
as taught by Notsu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416, (CCPA 1960). 
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US Patent Application Publication 2017/0197561A1) in view Heller et al. (US Patent Application Publication 2017/0166167A1).
	McFarland discloses all the limitations of the claims, as applied above, except for a portion of the coating layer is provided with a through-hole portion that is not coated, a through-hole is formed in the support member to correspond to the through-hole portion, and a camera provided in the vehicle is configured to be capable of capturing an image of the outside of the vehicle via the through-hole portion and the through-hole.
	Heller et al. teaches a camera provided in the vehicle is configured to be capable of capturing an image of the outside of a vehicle and installed in a pillar of a vehicle (see paragraph 0119 and figure 7).  In addition, the examiner takes Official Notice that the use of holes to make viewing paths for cameras is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a decorative member, such as that disclosed by McFarland, to have a portion of the coating layer be provided with a through-hole portion that is not coated, a through-hole is formed in the support member to correspond to the through-hole portion, and a camera provided in the vehicle is configured to be capable of capturing an image of the outside of the vehicle via the through-hole portion and the through-hole, as taught by Heller et al. and is old and well known in the art, in order to provide identification of the vehicle user for security purposes (see paragraphs 0132 and 0133 of Heller et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US Patent Application Publication 2017/0197561A1) in view of Pi et al. (US Patent 9,886,613B2).
	McFarland discloses all the limitations of the claim, as applied above, except for at least a portion of the coating layer is formed by a conductive film, and the decorative member being configured to be capable of authenticating a fingerprint of a finger of a person that is in contact with the first main surface of the glass plate, through the conductive film. McFarland does suggest the use of a touch pad in an underlying substrate in paragraph 0045. 
	Pi et al. teaches a conductive film, configured to be capable of authenticating a fingerprint of a finger of a person that is in contact with a first main surface of a glass plate, through the conductive film (see column 8, lines 26-43).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a decorative member, such as that disclosed by McFarland, to have at least a portion of the coating layer be formed by a conductive film, and the decorative member be configured to be capable of authenticating a fingerprint of a finger of a person that is in contact with the first main surface of the glass plate, through the conductive film, as taught by Pi et al., in order to include a security device with the vehicle capable of identifying the user of the vehicle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose trim members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
June 4, 2022